Citation Nr: 1522174	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-27  086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for hypothyroidism with multiple migratory polyarthralgias, status post thyroid destruction for Graves' Disease, to include whether a separate rating for multiple migratory polyarthralgias is warranted.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from September 1997 to July 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that continued a 10 percent rating for the service-connected hypothyroidism with multiple migratory polyarthralgias, status post thyroid destruction for Graves' Disease.  Jurisdiction of this matter is with the RO in Reno, Nevada.  In a June 2013 rating decision, the RO in Reno, Nevada, granted a higher 30 percent rating for this disorder, effective from the February 15, 2011, date of receipt of the Veteran's increased rating claim.  

Further, the Veteran was previously represented by a private attorney, who withdrew representation in November 2013.  The Veteran has not appointed a new representative.  However, as this case is being remanded for further development, the Board will instruct the agency of original jurisdiction to provide the Veteran another opportunity to clarify whether she wishes to have representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA thyroid and parathyroid examination in April 2014, but the examination failed to address the relevant rating criteria.  This evaluation is, therefore, inadequate for rating purposes.  The United States Court of Appeals for Veterans Claims (Court) has held that, where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that, once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).
The most recent VA medical records contained in the Veteran's file are dated through April 2014.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice and explanation that she is not currently represented.  She should be given appropriate forms to appoint a Veterans Service Organization, attorney, or agent to represent her in this appeal, if she so desires.

2.  Obtain outstanding VA medical records dated from April 2014 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c).

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected hypothyroidism disability.  The claims folder must be made available to the examiner for review, and the examiner should noted that he/she has reviewed the claims folder.  All indicated tests should be completed, and all clinical findings should be reported in detail.

(a) The examiner must identify the nature and severity of all manifestations attributable to the Veteran's service-connected hypothyroidism, to include her multiple migratory polyarthralgias.

(b) The examiner should be asked to comment on whether the Veteran has cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia, sleepiness, and weight gain, as a result of hypothyroidism.
(c) The examiner should also address the functional impact the Veteran's hypothyroidism has on her daily life and employability.

All opinions expressed should be accompanied by supporting rationale.

4.  Then, readjudicate the claim on appeal, to include whether a separate rating for multiple migratory polyarthralgias is warranted.  If the decision is adverse to the Veteran in any way, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2014).  She has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

